DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-11, 13, 17-19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tass et al., US 20100331912 A1  "Tass" – cited by applicant in IDS, in view of Nikolic et al., WO 2014162271 A2 - "Nikolic" - cited by applicant in IDS.
Regarding claims 1, 9, 17 and 23, as to claims 1, 9 and 17, Tass discloses a system for treating cognitive dysfunction in a subject in need thereof ([0035]) comprising: eyeglasses formed from a wireframe (Figs. 4-10, 15, 16, 18); a photodiode (69) coupled to the wireframe and positioned to detect an ambient light level between the wireframe and a fovea of the subject ([0098]); a plurality of light sources (51, 52, 53, 54) coupled to the frame and positioned to direct light towards the fovea of the subject ([0086]); a neural stimulation system (actuation module 62 – a processor) having a light pattern having a fixed parameter and a variable parameter (Figs. 11-14 various light patterns; [0034] variable parameter is light intensity; and [0064] peak frequency may be a constant, hence a fixed parameter) a light adjustment module (65) configured to set a value of the variable parameter using the ambient light level ([0097-0098] amplitude of surrounding light is input to adjustment unit 65); and a light generation module (67), executed by the neural stimulation system (62), configured to: construct an output signal based on the light pattern, the fixed parameter and the variable parameter that is set by the ambient level; and provide the output signal to the plurality of light sources to direct light towards the fovea of the subject in accordance with the constructed output signal ([0098] and Fig. 18, photodiode 69 is used to detect amplitude (brightness) of the surrounding light in order to set the maximum modulation amplitude).
Tass fails to explicitly disclose an input device to receive an identifier of the subject and a profile manager executed by the neural stimulation system comprising a processor configured to retrieve, based on a lookup, a profile corresponding to the identifier of the subject and select, based on the profile, a light pattern.
Nikolic discloses an input device (user interface of electronic device 40 [0058] taken to be an equivalent thereof of input devices 730a-n discussed in [0314-0316] in printed publication) to receive an identifier of the subject ([0085]) and a profile manager executed by a neural stimulation system comprising a processor (simulation module 42 of electronic processing device 40) configured to retrieve, based on a lookup, a profile corresponding to the identifier of the subject and select, based on the profile a light pattern ([0059]), the profile is disclosed as a dynamic profile that is updated based on inter alia ambient light conditions ([0062, 0063, 0075]) for dynamic updating to enable operation of the light device based on the most recent user characteristics corresponding to the user ([0062]) or evaluate best therapy parameters suitable for the user based on operating parameters and user’s profile “P” ([0065]).
It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified Tass to include an input device to receive an identifier of the subject and a profile manager executed by the neural stimulation system comprising a processor configured to retrieve, based on a lookup, a profile corresponding to the identifier of the subject and select, based on the profile, a light pattern and to provide dynamic updating of the profile for stimulation,  for the added advantage of personalized treatment to users, a light therapy device that is capable of adapting to users current, new and unforeseen circumstances, for additional levels of safety that restrict accidental or unauthorized access and prevent of misuse as taught by Nikolic in [00101]. The method of claim 23 is implicitly disclosed as discussed above.
Regarding claims 2, 10 and 18, Tass in view of Nikolic discloses the claimed invention as discussed in claim 1, 9 or 17 above, Tass discloses in [0034] that the variable parameter is light intensity and in [0064] the fixed parameter is peak frequency – note frequency may alternatively be a fixed “This peak frequency can then be used as stimulating frequency fstim, or else be varied . . .” 
Regarding claims 3, 11 and 19, Tass in view of Nikolic discloses the invention of claim 1, 9 or 17, Tass further discloses wherein the central part of the retina (the fovea) is stimulated ([0089-0090]) therefore, the at least one of the plurality of light sources is positioned to direct the light towards within 15 degrees of the fovea of the subject.
Regarding claims 5, 13 and 21, Tass in view of Nikolic discloses the invention of claim 1, 9 or 17, Tass further discloses “closed-loop” system with a measurement unit (20) to measure physiological activity using sensors [0045] (taken to be an equivalent thereof for a feedback monitor), wherein amplitude or magnitude of neuronal activity is measured and compared to predetermined threshold (taken to be an equivalent thereof for a side effects management module) for the control unit to vary the stimulation signal – this entails increasing the variable parameter i.e., intensity to a second value based on feedback from the sensors ([0046-0047]).
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tass in view of Nikolic as applied to claim 1, 9 or 17 above, and further in view of Goldman US 5923398 A1.
Tass in view of Nikolic discloses the invention of claim 1, Tass further discloses wherein the central part of the retina (the fovea) is stimulated ([0089-0090]) therefore, the at least one of the plurality of light sources is positioned to direct the light towards within 15 degrees of the fovea of the subject. Tass in view of Nikolic fails to disclose a feedback monitor configured to track movement of the fovea and the light adjustment module configured to adjust the at least one light sources to direct light to the fovea of the subject responsive to movement of fovea.
Goldman teaches light stimulation of the eyes using eyeglasses, and teaches illumination only part of the eye so that energy is not lost illuminating outside portions, wherein light directed onto cones or ganglia located at the fovea is directed off-normal axis based on forward gaze. Here, gaze which is aligned by the fovea is tracked based tracking pupil position, and providing light pulses form light delivery members that are off-normal axis from detected positon of the pupil ([col. 4: 42-65]). It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified Tass in view of Nikolic with a feedback monitor to track movement of fovea by tracking the pupil position to model a gaze line that extends from an approximated location of a fovea, and provide input to the light adjustment module to only activate the light sources that are off-normal axis, so as to conserve energy by not illuminating the eye with light source that are not off-normal axis.
Claims 6, 7, 14, 15 and  22 are rejected under 35 U.S.C. 103 as being unpatentable over Tass in view of Nikolic as applied to claim 1, 9 or 17 above, and further in view of Maschino et al., US 2007/0179557 A1 hereinafter "Maschino".
Tass in view of Nikolic discloses the invention of claim 1, Tass further discloses “closed-loop” system with a measurement unit (20) to measure physiological activity [0045] (taken to be an equivalent thereof for a feedback monitor), wherein amplitude or magnitude of neuronal activity is measured and compared to predetermined threshold (taken to be an equivalent thereof for a side effects management module) for the control unit to vary the stimulation signal – this entails increasing the variable parameter i.e., intensity to a second value based on feedback from the sensors ([0046-0047]). Nikolic also teaches use of feedback from sensory data collected by various physiological for dynamic “up-dation” for more efficient therapy. 
Tass in view of Nikolic fails to explicitly disclose wherein the measured physiological parameter is heart rate or the measured physiological parameters are heart rate and brain activity. In the same field of endeavor of neurostimulation that includes visual stimulation, Maschino teaches that it was known in the prior art to detect various conditions and characteristic responses to include heart rate and/or brain waves using a detection unit [0100], and use of an adaptive stimulation unit to make adaptive modifications to various stimulation parameters of an evoking signal [0102]. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified Tass in view of Nikolic to include feedback monitoring of heart rate using a pulse rate monitor and/or brain wave using a brain wave sensor to measure physiological activity, compare the physiological activity to a corresponding threshold and adjust the light intensity based on varying heart rate and/or brain activity, for more efficient therapy that is dependent on dynamic changes as detected by the physiological sensors.
Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tass in view of Nikolic as applied to claim 1, 9 or 23 above, and further in view of Olmstead US 20090005837 A1.
Tass in view of Nikolic discloses the invention of claims 1, 9 and 23, Tass discloses in [0035] that the device is used for treating neurological or psychiatric diseases such as Parkinson's disease fails to explicitly disclose treatment of Alzheimer’s disease. Olmstead discloses method and apparatus for stimulating neurochemistry of brain resulting in increased overall brain function, cognitive performance and intelligence quota using light stimulation, to include dementing diseases and disorders including Alzheimer’s  and Parkinson’s disease (Title [0050]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Tass in view of Nikolic for treatment of Alzheimer’s diseases with reasonable exception of success, since Olmstead teaches in [0050] that light stimulation used to treat Parkinson’s disease can alternatively be used to treat Alzheimer’s disease.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130083173 A1 to Geisner et al., see [0056] tracking fovea by determining gaze using eye tracking that identifies pupil position
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793